United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
               IN THE UNITED STATES COURT OF APPEALS                    February 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                 No. 03-30740
                               Summary Calendar


                        UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                    versus

                              SOLEDAD A. MURILLO,

                                                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 1:03-CR-10002-01
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Soledad A.

Murillo on direct appeal has filed a motion to withdraw and a brief

pursuant to    Anders    v.    California,   386 U.S. 738,     744    (1967).

Counsel’s motion to supplement the record on appeal with a letter

from Murillo’s treating physician is GRANTED.              Counsel’s motion to

place the letter under seal is also GRANTED.

     Murillo has not filed a response to counsel’s Anders brief.

Our independent review of the brief and the record discloses no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
nonfrivolous issue.                 Accordingly, the motion for leave to withdraw

is     GRANTED,           counsel    is   excused   from   further   responsibilities

herein, and the APPEAL IS DISMISSED.                   See 5TH CIR. R. 42.2.




G:\opin-sc\03-30740.opn.wpd                     2